Conviction for assault to murder; punishment, five years in the penitentiary.
Appellant's motion for new trial was overruled on September 30, 1930, and an order entered granting to appellant eighty days in which to file bills of exception and statement of facts. The bills of exception were not filed until December 23, 1930. Same were filed after the expiration of the time granted in said order, and therefore, cannot be considered by us.
The statement of facts shows that appellant shot Mrs. Benson some four times with a pistol. According to the state's testimony this shooting followed an assault made upon her by him with his fists in which he bruised her face and body. The record amply supports the motive of jealousy. Mrs. Benson had been going with appellant some time, but had recently been in company with another man. Just before the shooting she told appellant that she was through with him. On the trial of this case she took the witness stand and gave testimony in behalf of appellant. The evidence is in the usual condition of conflict, that of the state, however, being deemed amply sufficient to justify the solution of the matter in favor of the state by the jury.
No error appearing, the judgment will be affirmed.
Affirmed. *Page 52